JACOBS, Circuit Judge,
concurring:
I concur in the result and in the analysis that supports the result. I write separately because the opinion includes a passage of dictum that I think is doubtful.
The opinion correctly announces the controlling legal principle:
For a liberty interest to be conferred by the state, two requirements must be met: (1) the state must have articulated specified “substantive predicates” which limit the discretion of state officials; and (2) it must have employed “explicitly mandatory language,” requiring state officials to follow these substantive predicates. See Kentucky Dep’t of Corrections v. Thompson, 490 U.S. 454, 462-63, 109 S.Ct. 1904, 1909-10, 104 L.Ed.2d 506 (1989); Helms, 459 U.S. at 466, 103 S.Ct. at 868; Wright v. Smith, 21 F.3d 496, 498 (2d Cir.1994); Purnell v. Lord, 952 F.2d 679, 684 (2d Cir.1992); Gittens, 891 F.2d at 40.
Ante at 87. Later, however, the opinion adumbrates the “possibility that, under other circumstances, certain practices or promises of state officials, when advanced in the context of state statutes or regulations that are equivocal concerning the extent of discretion afforded prison authorities,” might suffice to create a liberty interest. Ante at 88. I am not convinced that this language is congruent with the controlling legal principle that decides this appeal. How can “practices or promises ... of state officials ... establish a liberty interest,” if the creation of a liberty interest requires “explicitly mandatory language” requiring state officials to follow “articulated specified ‘substantive predicates’ ”? Moreover, I think every grant of “discretion” is likely to be “equivocal” in one way or another.
The dictum is followed by a citation to Justice Brennan’s concurrence in Connecticut Bd. of Pardons v. Dumschat, 452 U.S. 458, 467, 101 S.Ct. 2460, 2465-66, with a parenthetical suggesting that an “administrative practice” alone, or even a “mutual understanding”, may suffice to create a liberty interest. Ante at 88. If that were the law, virtually every claim of a liberty interest would go to a jury, or at least full discovery, and the state legislatures would lose the ability to define or delimit the liberty interests of state inmates.
In any event, the circumstances presented on this appeal give us no occasion to consider what minimal requirements might suffice to create a liberty interest.